465 F.2d 1398
Samuel MANEVICH, Appellant,v.Francis I. DuPONT et al., Appellees.
No. 68, Docket 72-1458.
United States Court of Appeals,
Second Circuit.
Argued Oct. 16, 1972.Decided Oct. 17, 1972.

Appeal from an order of the United States District Court for the Southern District of New York; Milton Pollack, Judge.
Kenneth A. Lapatine, New York City (Carro, Spanbock & Londin, New York City, on the brief), for appellant.
John B. Creegan, New York City (Lunney, Downey & Crocco, J. Robert Lunney, New York City, on the brief), for appellees.
Before WATERMAN, SMITH and KAUFMAN, Circuit Judges.
PER CURIAM:


1
On the evidence presented below, we affirm the judgment essentially upon the findings and conclusions set forth in Judge Pollack's opinion, reported at 338 F.Supp. 1124 (S.D.N.Y.1972).